Name: Commission Implementing Decision (EU) 2016/159 of 4 February 2016 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2016) 524)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  information and information processing;  agricultural policy;  environmental policy;  accounting;  deterioration of the environment;  cooperation policy
 Date Published: 2016-02-06

 6.2.2016 EN Official Journal of the European Union L 31/51 COMMISSION IMPLEMENTING DECISION (EU) 2016/159 of 4 February 2016 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2016) 524) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof, Whereas: (1) In accordance with Article 16(1) of Regulation (EU) No 652/2014 grants may be awarded to Member States in respect of the emergency measures implemented as a result of the confirmation of the presence of one of the pests, as listed in Article 17 of that Regulation. (2) The official notifications of pest outbreaks are sent by Member States to the Commission in accordance with Articles 1 and 2 of Commission Implementing Decision 2014/917/EU (2). The information provided in the official notification constitutes the preliminary information concerning the pest outbreak. (3) In order to ensure sound financial management and to have rapid information on pest management measures implemented by Member States, it is appropriate to set the dates by which Member States have to submit their applications for grants and requests for payment, and to specify the information that needs to be provided. In particular, first and updated estimates of the expenditure incurred by Member States should be provided. (4) It is necessary to specify the rate to be applied when converting financial estimates and requests for payment submitted by Member States not using the euro as their national currency. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Preliminary information on estimated costs In order to be granted a financial contribution of the Union the Member States shall provide, within 2 months from the official confirmation of the presence of a pest referred to in Article 17 of Regulation (EU) No 652/2014, preliminary information concerning the outbreak of the pest. The notifications to the Commission as described in Articles 1 and 2 of Implementing Decision 2014/917/EU are considered as such preliminary information. No later than 6 months after the official confirmation of the presence of the pest, Member States shall submit to the Commission an application for a grant pursuant to Article 16(1) of Regulation (EU) No 652/2014 by means of an electronic file, in accordance with the template set out in Annex I to this Decision. The application shall contain the following information: (a) the estimated operational costs as referred to in Article 18(1)(a) of Regulation (EU) No 652/2014; (b) the estimated costs of service contracts with third parties as referred to in Article 18(1)(b) of Regulation (EU) No 652/2014; (c) the estimated costs of compensation to owners and the operators as referred to in Article 18(1)(c) of Regulation (EU) No 652/2014; (d) where applicable, the estimated other costs essential for the eradication of the pest as referred to in Article 18(1)(e) of Regulation (EU) No 652/2014, together with an appropriate justification. Every 3 months after the submission of the information referred to in the second paragraph, Member States shall submit updated information on the costs referred to in that paragraph. Applications for a grant on the estimated cost essential for the eradication and/or containment of a pest for which an application was already sent in previous calendar years, should contain the updated version of Annex I to this decision. Article 2 Requests for payment Within 6 months of the end date fixed in the annual financing decision or the confirmation of the completion of the eradication and/or containment of the pest, whichever is earlier, Member States shall submit to the Commission: (a) the request for payment for the eligible costs incurred, using an electronic file in accordance with the template set out in Annex II to this Decision; (b) a technical report in accordance with Annex III to this Decision. Article 3 Conversion rate Where the amounts of the estimated costs or the expenditure incurred by a Member State are in a currency other than the euro, the Member State concerned shall convert them into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application for a grant is submitted by the Member State. Article 4 Applicability This Decision shall apply with respect to pest outbreaks notified to the Commission as of 1 January 2016. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 4 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Implementing Decision 2014/917/EU of 15 December 2014 setting out detailed rules for the implementation of Council Directive 2000/29/EC as regards the notification of the presence of harmful organisms and of measures taken or intended to be taken by the Member States (OJ L 360, 17.12.2014, p. 59). ANNEX I A. ERADICATION B. CONTAINMENT C. OTHER MEASURES ANNEX II A. ERADICATION B. CONTAINMENT C. OTHER MEASURES ANNEX III The technical report shall contain the following: 1. Starting and end dates of the implementation of the measures. 2. Description of the technical measures implemented, with key figures. 3. Epidemiological maps (maps of demarcated area, outbreak area etc.). 4. Detailed information of the achievement of eradication, containment or other measures following the application of the concerned measures. 5. The results of epidemiological inquiries. 6. Other relevant documents.